DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  
As to claim 1, line 9, “fist” is misspelled.  
As to claim 11, line 8, “fist” is misspelled.
As to claim 20, line 12, “fist” is misspelled.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5-12, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 1, lines 15-20, “the trained model being trained” is unclear since it is being trained without any recited steps of training the model.  
	As to claim 11, lines 13-20, “the trained model being trained” is unclear since it is being trained without any recited steps of training the model.
	As to claim 20, lines 17-23, “the trained model being trained” is unclear since it is being trained without any recited steps of training the model.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 5-12, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
1. 	A medical data processing apparatus comprising processing circuitry configured to: 
acquire a plurality of first data pieces obtained by sparse sampling;        
   	generate a plurality of first compressed data pieces lower in number than the plurality of first data pieces by multiplying the plurality of first data pieces by each of sets of weight coefficients and adding each of the multiplied fist data pieces, the number of sets of weight coefficients being smaller than the number of the first data pieces; and 
perform first processing of outputting one or more second compressed data pieces by applying a trained model to the first compressed data pieces, the trained model being trained by receiving first compressed data pieces generated from first data pieces obtained by sparse sampling for an observation target and outputting at least one of plurality of second compressed data pieces generated from a plurality of second data pieces obtained by full sampling for the observation target.

As to claim 1 above, the pertinent portion pertaining to the abstract idea is bolded. The bolded limitations are mathematical.  

11. 	A medical data processing method comprising: 
 	acquiring a plurality of first data pieces obtained by sparse sampling; 
 	generating a plurality of first compressed data pieces lower in number than the plurality of first data pieces by multiplying the plurality of first data pieces by each of sets of weight coefficients and adding each of the multiplied fist data pieces, the number of sets of weight coefficients being smaller than the number of the first data pieces; and    
performing first processing of outputting one or more second compressed data pieces by applying a trained model to the first compressed data pieces, the trained model being trained by receiving first compressed data pieces generated from first data pieces obtained by sparse sampling for an observation target and outputting at least one of plurality of second compressed data pieces generated from a plurality of second data pieces obtained by full sampling for the observation target.

As to claim 11 above, the pertinent portion pertaining to the abstract idea is bolded. The bolded limitations are mathematical.
20. 	A magnetic resonance imaging apparatus comprising: 
20a collection unit configured to collect a plurality of first magnetic resonance (MR) data pieces by imaging a subject in accordance with an imaging sequence corresponding to sparse sampling; and 
processing circuitry configured to: 
25generate a plurality of first compressed MR data pieces lower in number than the plurality of first MR data pieces by multiplying the plurality of first MR data- 77 - pieces by each of sets of weight coefficients and adding each of the multiplied fist MR data pieces, the number of sets of weight coefficients being smaller than the number of the first MR data pieces; and 
5perform first processing of outputting one or more second MR compressed data pieces by applying a trained model to the first compressed MR data pieces, the trained model being trained by receiving first compressed MR data pieces generated from first MR data pieces obtained by 10sparse sampling for an observation target and outputting at least one of plurality of second compressed MR data pieces generated from a plurality of second MR data pieces obtained by full sampling for the observation target.  
 As to claim 20 above, the pertinent portion pertaining to the abstract idea is bolded. The bolded limitations are mathematical.
 
 The non-abstract limitations are “acquire a plurality of first data pieces obtained by sparse sampling”; “acquiring a plurality of first data pieces obtained by sparse sampling” and “20a collection unit configured to collect a plurality of first magnetic resonance (MR) data pieces by imaging a subject in accordance with an imaging sequence corresponding to sparse sampling” are not deemed to integrate nor amount to significantly more than the abstract idea because they are extra solution data collecting.  
The non-abstract limitation “processing circuitry” is a generic part for a computer and do not amount to significantly more.  The non-abstract limitation “collection unit” is a basic component of an MRI apparatus recited at a high level of generality. 

Claims 3, 4, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted that incorporating claims 3, 4, 13, and 14 into the independent claims they are dependent upon would overcome both the rejections under 101 and 112(b).  

A search has been performed, but no art has been found for prior art rejection at this time.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Harvill et al. disclose art in step of training for machine model.

 
 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137. The examiner can normally be reached M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN S LEE/           Primary Examiner, Art Unit 2852